         Case: 20-60838
           Case:           Document: 00515769561
                 1:20-cv-00152-GHD-JMV               Page:
                                        Doc #: 9 Filed:     1 Date
                                                        03/08/21 1 of 2Filed:
                                                                        PageID03/08/2021
                                                                                 #: 60




                       United States Court of Appeals
                            for the Fifth Circuit
                                              ___________

                                               No. 20-60838
                                              ___________
                                                                USDC No. 1:20cv152-GHD-JMV
              In re: Glen Payton,

                                                                                   Movant.

                                 ____________________________

                         Authorization to file Successive Habeas Corpus Petition
                               ____________________________


              CLERK’S OFFICE:

                     Authorization to file a successive habeas corpus petition is dismissed
              for failure to comply with this Court’s notice of September 29, 2020.
                                                         LYLE W. CAYCE
                                                         Clerk of the United States Court
                                                         of Appeals for the Fifth Circuit




                                                By: _________________________
                                                       Allison G. Lopez, Deputy Clerk

                                    ENTERED AT THE DIRECTION OF THE COURT




A True Copy
Certified order issued Mar 08, 2021


Clerk, U.S. Court of Appeals, Fifth Circuit
  Case: 20-60838
    Case:           Document: 00515769560
          1:20-cv-00152-GHD-JMV               Page:
                                 Doc #: 9 Filed:     1 Date
                                                 03/08/21 2 of 2Filed:
                                                                 PageID03/08/2021
                                                                          #: 61




                    United States Court of Appeals
                                    FIFTH CIRCUIT
                                 OFFICE OF THE CLERK
LYLE W. CAYCE                                                       TEL. 504-310-7700
CLERK                                                            600 S. MAESTRI PLACE,
                                                                         Suite 115
                                                                NEW ORLEANS, LA 70130

                                March 08, 2021


Mr. David Crews
Northern District of Mississippi, Aberdeen
United States District Court
301 W. Commerce Street
Aberdeen, MS 39730

      No. 20-60838       In re: Glen Payton
                         USDC No. 1:20-CV-152


Dear Mr. Crews,
Enclosed is a copy of the judgment issued as the mandate.


                                     Sincerely,
                                     LYLE W. CAYCE, Clerk




                                     By: _________________________
                                     Allison G. Lopez, Deputy Clerk
                                     504-310-7702



cc w/encl:
     Mr. Glen Payton
